DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 13-20 in the reply filed on 07/05/2022 is acknowledged.  The traversal is on the ground(s) that there exist unity of invention between the two claimed inventions.  This is not found persuasive because as addressed below within this office action, US Patent 9,945,354 B2 to Shair et al. anticipates the limitations claim 13.  Since the limitations of claim 13 are found within the prior art the features of claim 13 can not be special technical features as they do not contribute over the prior art of record.  Therefore, there can be no shared special technical between claims 1 and 13.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/05/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-18 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Shair et al. (US 9,945,354 B2).
Claim 13:  Shair et al. discloses a method for joining shell members of a rotor blade together, the method including providing a first shell member (604) of the rotor blade; providing at least one structural feature (612) atop the first shell member of the rotor blade and spaced apart from a trailing edge of the rotor blade; placing a second shell member (608) of the rotor blade atop the first shell member to form the rotor blade, the rotor blade defining a void (620) between the first shell member, the second shell member, the trailing edge, and the at least one structural feature; applying pressure to at least one of the first shell member or the second shell member to compress the at least one structural feature, thereby forming a fillet profile within the void (Col. 6, Lines 18-42, and as depicted in Figures 7 and 8)); and, filling the void with an adhesive (702) to provide an adhesive connection between the first shell member, the second shell member, the trailing edge, and the at least one structural feature.
Claim 14:  Shair et al. further discloses that the fillet profile defines a convex curve that faces the trailing edge of the rotor blade, wherein filling the void with the adhesive to provide the adhesive connection between the first shell member, the second shell member, the trailing edge, and the at least one structural feature further comprises filling the convex curve with the adhesive (see Figure 9).
Claim 15:  Shair et al. further discloses that providing the at least one structural feature atop the first shell member of the rotor blade and spaced apart from the trailing edge of the rotor blade further comprises at least one of pre-forming the at least one structural feature and securing the at least one structural feature to the first shell member (in Col. 6, Lines 5-42 the method is described as including bonding a preformed structural feature 612 to the first shell member).
Claim 16:  Shair et al. further discloses that applying pressure to at least one of the first shell member or the second shell member to compress the at least one structural feature causes a tapered chord-wise cross-section of the at least one structural feature to contact the inner surfaces of the first and second shell members of the rotor blade (Col. 7, Lines 6-17).
Claim 17:  Shair et al. further discloses that the adhesive between the inner surfaces of the first and second shell members of the rotor blade and the at least one structural feature to secure the at least one structural feature within the rotor blade (as depicted in Figures 8-10).
Claim 18:  Shair et al. further discloses that the at least one structural feature, at least in part, of at least one of a thermoset material or a thermoplastic material and reinforcing the thermoset material and/or the thermoplastic material with one or more fiber materials (Col. 7, Lines 12-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shair et al. (US 9,945,354 B2) in view of Quiring et al. (US 2013/0108455 A1).
Claims 19 and 20:  Shair et al. fails to discloses that the structural feature is a core material wrapped in a thermoplastic material and further fails to disclose that the structure feature comprises a plurality of end to end structural features. 
	However, Quiring et al. teaches that it is known in the art to provide a plurality of structural features (left portion and right portion of 16 of Figure 4) wherein one of the structural features includes a core wrapped in a thermoplastic material (Para [0073] and [0078].
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the structural feature of Shair et al. such that it included the two parts one of which was wrapped in a thermoplastic material because this would improve the quality of the bond between the structural feature and the shell members.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726